Citation Nr: 0515943	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's bilateral hearing loss disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied an increased disability evaluation for the 
veteran's bilateral hearing loss disability.  In January 
2002, the RO increased the evaluation for the veteran's 
bilateral hearing loss disability from noncompensable to 10 
percent.  In December 2003, the Board remanded the veteran's 
claim to the RO for additional action.  

For the reasons and bases addressed below, an increased 
evaluation for the veteran's bilateral hearing loss 
disability is DENIED.  

In April 2001, the veteran submitted an informal claim of 
entitlement to a bilateral eye disorder.  In October 2004, 
the veteran submitted an informal claim for an effective date 
prior to April 10, 2001, for the award of a 10 percent 
evaluation for his bilateral hearing loss disability.  It 
appears that the RO has not had an opportunity to act upon 
the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDING OF FACT

The veteran's bilateral hearing loss disability has been 
objectively shown to be productive of no more than Level IV 
hearing impairment in the right ear and Level IV hearing 
impairment in the left ear.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for the veteran's 
bilateral ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Codes 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with bilateral hearing loss with tinnitus.  In 
April 1969, the VA established service connection for 
bilateral hearing loss disability with tinnitus and assigned 
a 10 percent evaluation for that disability.  In April 1974, 
the RO recharacterized the veteran's audiological disability 
as hearing loss disability evaluated as noncompensable.  In 
January 2002, the RO increased the evaluation for the 
veteran's bilateral hearing loss disability from 
noncompensable to 10 percent.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2004).  That regulation states that:

  (a)  When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

Clinical documentation from Lillian Gomez-Fuster, M.S., dated 
in May 2000 notes that the veteran used bilateral hearing 
aids.  Speech audiometry revealed speech recognition ability 
of 64 percent in the right ear and of 76 percent in the left 
ear.  While graphing the veteran's pure tone thresholds, Ms. 
Gomez-Fuster did not provide a numerical interpretation of 
the results.  The veteran was diagnosed with slight to severe 
right ear sensorineural hearing loss disability and slight to 
severe left ear sensorineural hearing loss disability.  

In his April 2001 informal claim for an increased evaluation, 
the veteran asserted that his service-connected bilateral 
hearing loss disability had increased in severity.  He stated 
that his bilateral hearing loss disability necessitated the 
use of prescribed hearing aids.  

At a May 2001 VA examination for compensation purposes, the 
veteran reported using bilateral hearing aids.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:






HERTZ



 
1000
2000
3000
4000
RIGHT

20
50
60
80
LEFT

25
55
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  The veteran was 
diagnosed with moderate to severe bilateral sensorineural 
hearing loss disability.  

At a December 2001 VA examination for compensation purposes, 
the veteran complained of progressive hearing loss which 
impaired his ability to follow group conversations and to 
listen to the television.  On audiological evaluation, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

25
60
60
85
LEFT

30
55
75
90

Speech audiometry revealed speech recognition ability of 80 
percent in both the right and left ears.  The veteran was 
diagnosed with moderate to severe right sensorineural hearing 
loss disability and mild to severe right sensorineural 
hearing loss disability.  

Clinical documentation from Ms. Gomez-Fuster, dated in May 
2002 states that the veteran used bilateral hearing aids.   
Speech audiometry revealed speech recognition ability of 84 
percent in the right and left ears.  While graphing the 
veteran's pure tone thresholds, Ms. Gomez-Fuster did not 
provide a numerical interpretation of the results.  The 
veteran was diagnosed with mild to moderately severe 
bilateral sensorineural hearing loss disability.  

An April 2003 VA audiological evaluation conveys that the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

25
60
65
85
LEFT

30
60
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in both the right and left ears.  The veteran was 
diagnosed with moderate to severe right ear sensorineural 
hearing loss disability and mild to profound left ear 
sensorineural hearing loss disability.  

Clinical documentation from Ms. Gomez-Fuster, dated in 
October 2004 states that the veteran used bilateral hearing 
aids.  Speech audiometry revealed speech recognition ability 
of 80 percent in the right ear and 76 percent in the left 
ear.  Again, Ms. Gomez-Fuster did not provide a numerical 
interpretation of the veteran's pure tone thresholds.  The 
veteran was diagnosed with moderate to severe right ear 
sensorineural hearing loss disability and mild to profound 
left ear sensorineural hearing loss disability.  

At a November 2004 VA examination for compensation purposes, 
the veteran reported using bilateral hearing aids.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

25
60
60
80
LEFT

30
55
75
90

Speech audiometry revealed speech recognition ability of 80 
percent in both the right and left ears.  The veteran was 
diagnosed with mild to severe bilateral sensorineural hearing 
loss disability.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  
Initially, the Board notes that pure tone thresholds for both 
ears at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) have not been shown to be 55 decibels 
or more.  Additionally, while the pure tone threshold at 1000 
Hertz has been 30 decibels for both ears, the pure tone 
threshold at 2000 Hertz has not been reported to be 70 
decibels or more.  Therefore, the provisions of 38 C.F.R. 
§ 4.86 (2004) pertaining to evaluation of exceptional 
patterns of hearing impairment are not for application.  

The December 2001, April 2003, and the November 2004 VA 
audiological evaluations reflect that the veteran 
consistently exhibited bilateral Level IV hearing loss upon 
application of 38 C.F.R. § 4.85, Table VI (2004).  38 C.F.R. 
§ 4.85 (2004).  Bilateral Level IV hearing impairment merits 
assignment of a 10 percent evaluation upon application of 
38 C.F.R. § 4.85, Table VII (2004).  

In reviewing the May 2000, May 2002, and October 2004 
audiological evaluations from Ms. Gomez-Fuster, the Board 
notes that the clinical findings for the pure tone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz were 
not reduced to numerical values.  The Board is unable to 
interpret the audiometric findings provided in graph form.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471 (1995).  Without such clinical 
interpretation, the audiometric findings are of limited 
probative value.  However, the private evaluations did 
advance speech recognition abilities which were consistent 
with the subsequent VA audiometric evaluations.  

The veteran advances on appeal that the current clinical 
findings merit assignment of an evaluation in excess of 10 
percent.  The Court has clarified that the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant bilateral hearing loss disability, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a 10 percent evaluation under the provisions 
of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  Therefore, 
the Board concludes that an increased evaluation is not 
warranted for the veteran's bilateral ear hearing loss 
disability.  


III.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In April 
2001 and April 2004, the veteran was provided with VCAA 
notices which informed him of the evidence needed to support 
his claim; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The April 2001 
VCAA notice was issued prior to the June 2001 rating decision 
from which this appeal arises.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  The VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2004).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

An increased evaluation for the veteran's bilateral hearing 
loss disability is DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


